GEIGER, J.,
dissenting:
It might be well to examine the act to ascertain whether or not there may be paid to the appropriate official monies which have not yet reached the '¡State Treasury, but are subject to disbursement in payment of costs and attorneys’ fees.
Sec. 669-3 GC, provides in substance: Every corporation subject to the provisions of this act shall pay to the superintendent of insurance, upon the filing of its application for a certificate of authority or license, a fee of two hundred fifty dollars, and thereafter on the first day of March of each year, a fee equal to one-tenth of one cent ($.001) for each contract issued by such corporation and then outstanding.
The order appealed from is to the effect that counsel is not entitled to any attorneys’ fees, and the question as to their final payment does not concern us. That may properly come at a later date.
Related matters have been before this Court in the case of State ex Yontz v West, Registrar, 61 Oh Ap 389 and Harbage, Appellee v Tracy, Auditor, 64 Oh Ap 151, p. 167. These two cases being so recently decided, it would be of no advantage to restate the principles there discussed or re-examine the cases cited. They justify the allowance of attorneys’ 'fees in the instant case.
It is true that the case at bar does not present the precise question, but it is quite logical to advance from the position we there took to the position that the attorney is entitled to compensation to be paid out of some appropriate fund. Out of what fund it shall be paid is a matter for later consideration. He is not in any different position than is a creditor who secures a judgment. The securing of the judgment is not the securing of the money. That must be accomplished by further proceedings.
So in this case, when the Court below has fixed a proper fee, it remains the task of the attorney to find the money.